Case 2:21-cv-00099-JRG Document 12-1 Filed 04/19/21 Page 1 of 3 PageID #: 168




                      Exhibit A
Case 2:21-cv-00099-JRG Document 12-1 Filed 04/19/21 Page 2 of 3 PageID #: 169



            5 3 0 1 W i sc o n s i n Ave n u e N W | F o u r t h F l o o r | Wa s h i n g t o n , DC 2 0 0 1 5 U S A




February 13, 2020                                                                                           R. William Sigler
                                                                                                                   Partne r
                                                                                                          Bill.Sigler@FischLLP.com
VIA EMAIL
                                                                                                          Direct: +1.202.362.3520
                                                                                                          Main: +1.202.362.3500
Mr. Vincent Rubino, Esq.
Brown Rudnick LLP
7 Times Square
New York, New York 10036
vrubino@brownrudnick.com

                Re:       Longhorn HD LLC v. Juniper Networks, Inc.
                          Case No. 2:19-cv-00385-JRG (E.D. Tex.),
                          SUBJECT TO FRE 408

Dear Vincent:

        Thank you again for the courtesy of extending the deadline to respond to Longhorn’s
complaint. I write because our study of the patents-in-suit and the complaint’s allegations
indicate that this action should proceed no further.

        As an initial matter, Juniper intends to file a motion to transfer the case to the Northern
District of California under 28 U.S.C. § 1404(a) should the case go forward. As explained in the
attached draft motion and declaration, five times, in cases brought by other plaintiffs, the Eastern
District has granted similar Juniper motions. This case presents many of the same factors that
those five prior decisions relied on, including the location of the evidence and relevant witnesses
in the Northern District of California.

        Juniper also intends to file petitions for inter parties review on all five patents-in-suit
should the case go forward. These petitions will rely on prior art references that we have located
after an initial search that predate the priority date for the patents-in-suit and read on the claims.
Copies of Juniper’s draft petitions for the ’778 and ’846 patents are enclosed for your
consideration.

         Additionally, Juniper’s study of the patents-in-suit and Longhorn’s allegations shows that
the accused products do not infringe. The complaint reveals a fundamental misunderstanding of
the accused products and the relevant technology. The following are four non-exhaustive examples
of this.

       1. The complaint alleges that Juniper infringes the ’732 patent because the “[t]he SRX
          unit receives requests for communication with the server from entities originating
          outside the network and establishes communication between the two entities.” But this
          is incorrect. Instead, the SRX series implements the Dynamic Host Configuration
          Protocol (DHCP) in response to requests for communications, which the patentee
          explicitly stated its invention did not cover during prosecution. Specifically, to

                                      I n t e l l e c t u a l P r o p e r t y T r i a l L awy e r s
                                                          www.FischLLP.com
Case 2:21-cv-00099-JRG Document 12-1 Filed 04/19/21 Page 3 of 3 PageID #: 170




                                                 -2-

           overcome the prior art reference U.S. Patent No. 6,122,276 (“Boe”), the patentee
           described Boe as “making reference to DHCP.” The patentee then stated that its
           “invention is the opposite scenario of Boe et al,” and thus did not cover the use of
           DHCP. (See Jan. 16, 2002 Response to Office Action at 14.) Given this disclaimer,
           Federal Circuit precedent precludes Longhorn from accusing Juniper of infringing
           through the use of DHCP. See, e.g., Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314,
           1323 (Fed. Cir. 2003).

       2. The ’778 patent requires “a second object directory server installed in the second
          intranet to dynamically install a service proxy in the second dynamic proxy server when
          the service is provided in the second Intranet.” But the SRX device firewall serves as a
          middleman for decryption purposes with the necessary services preinstalled in response
          to a service request. Thus, the SRX doesn’t “dynamically install a service proxy” as the
          patent requires.

       3. The’846 patent is directed to a method for monitoring and analyzing network traffic
          packets capable of classifying “anomalous behavior as an event selected from the group
          consisting of a network fault, a change in network performance and a network attack.”
          But the accused Juniper systems don’t classify network traffic in this manner. Instead,
          when determining if a given file is malware, Juniper’s threat prevention system returns
          a verdict score between 0 and 1, with a threshold for indicating likelihood of malware
          in an inspected file. In other words, Juniper’s threat prevention system only looks for a
          single file type and determines the percentile chance of whether the analyzed file is
          malware. It does not—as the patent claims require—classify suspect network traffic
          into different categories.

       4. For the ’790 patent, the complaint alleges that “a user of a mobile client is uniquely
          identified to the mobile VPN system, for example, a device Media Access Control
          (“MAC”) address.” And for the ’421 patent, the complaint further states that “the
          Accused Products associate at least one selected process, such as, for example, HTTP
          or FTP, with at least one network address, such as, for example, a MAC address.” But
          the SRX series products don’t use MAC addresses for these purposes. Instead, they rely
          on usernames for the identification of users and matching of policies.

        In light of the facts outlined here, dismissal of the complaint is appropriate. I am available
to discuss an amicable wrap-up to the case before we proceed with filing our motion to transfer
and petitions for inter partes review. Thank you.

                                                       Sincerely,



                                                       Bill Sigler
